Citation Nr: 0423258	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-25 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pain in the arches.

2.  Entitlement to service connection for swelling, spasms, 
and muscle tightness in the legs.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

Note that, when filing her substantive appeal (VA Form 9) in 
August 2003, the appellant requested a hearing at the RO 
before a Veterans Law Judge (VLJ) of the Board.  This type of 
hearing is often referred to as a Travel Board hearing.  
But the appellant failed to report for her June 2004 hearing, 
as scheduled.  There are no other hearing requests of record, 
and she has not justified her absence, so the Board deems her 
request for a hearing withdrawn.  See, e.g., 
38 C.F.R. § 20.704(d) (2003).

Unfortunately, further development is required in this case 
before deciding the claims at issue.  So, for the reasons 
explained below, the claims are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part 
concerning these claims.  


REMAND

As a preliminary matter, the Board notes that the RO has not 
yet verified the appellant's period of service, the nature of 
her service (i.e., the periods of active duty for training 
and inactive duty training), and the character of her 
discharge from service.  Concerning this, she reported having 
served from June 1998 to March 2000.  But her claims file 
does not contain an official Department of Defense Form 214 
(DD Form 214).  And while it appears the RO attempted to 
verify the specific dates and circumstances of her service 
via a VA Form 10-7131 (Exchange of Beneficiary Information 
and Request for Administrative and Adjudicative Action), the 
RO apparently did not follow up on this matter after 
receiving a response indicating her service was unverified by 
the Department of Defense (DoD) and that she may use the 
enclosed "SF180" to acquire a DD Form 214.

Similarly, the RO did not attempt to verify the length, 
nature, and character of the appellant's service through any 
other means, such as a Form 21-3101 (Request for Information) 
or NA Form 13055, which could be submitted to the National 
Personnel Records Center (NPRC) or Defense Personnel Records 
Imaging System.  Consequently, the Board is presently unable 
to determine whether the appellant had any active military 
service, active duty for training, or inactive duty training, 
and cannot discern the character of her discharge from 
service.  These are important preliminary determinations that 
must be addressed before addressing the actual merits of her 
appeal.

In addition, the Board sees the RO attempted to obtain 
reports of the appellant's outpatient treatment at Walter 
Reed Army Medical Center, for the period from January 1999 
through December 2000.  However, it appears her Social 
Security number was incorrectly transcribed when requesting 
these records.  Thus, the Department of the Army's negative 
response concerning them may be in error.  So these records 
should again be requested using the correct personal 
identifying information, as required by the Veterans Claims 
Assistance Act (VCAA), indicating that VA must make a 
"reasonable effort" to obtain these and other relevant 
records.  And if, per chance, the RO did make a reasonable 
effort to obtain the appellant's service medical and 
personnel records, but they were unavailable, there is no 
indication these records do not exist or that further 
attempts to obtain them would be futile.  See 38 U.S.C.A. 
§ 5103A(b).  As VA has a duty to request all available and 
relevant records from Federal agencies, including service 
medical and personnel records, another search must be made 
for any additional service medical and personnel records that 
might be available for consideration in this appeal.  
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (because VA is deemed to have 
constructive knowledge of all VA records, such records are 
considered evidence of record at the time a decision is 
made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

One final point worth mentioning, the veteran's claims are 
for pain in her arches and swelling, spasms, and muscle 
tightness in her legs.  But pain, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See, e.g., Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  So to the extent she is 
claiming entitlement to service connection for these 
symptoms, there also must be medical evidence of an actual 
underlying disability causing them.  Just something to bear 
in mind.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the appellant is expected to 
provide in support of her claims for 
service connection for pain in her arches 
and swelling, spasms, and muscle 
tightness in her legs, and the evidence, 
if any, the RO will obtain for her.  Also 
advise her that she should submit any 
relevant evidence in her possession 
concerning these claims.  See 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002). 

2.  The RO should request that the 
appellant complete and submit a NA Form 
13055 so that the service department can 
reconstruct her service personnel 
records, if necessary.  The RO should 
also request that she complete and submit 
a "SF180" so that a copy of her DD Form 
214 can be obtained.

3.  The RO should submit a VA Form 21-
3101, along with the appellant's 
completed NA Form 13055, for processing 
to the appropriate Federal agencies, 
including the NPRC and the Defense 
Personnel Records Imaging System.  If no 
additional service records can be found, 
or if they have been destroyed, ask for 
specific confirmation of this fact.

4.  Obtain the complete records of the 
appellant's treatment at Walter Reed Army 
Medical Center for the period from 
January 1999 through December 2000.

5.  Then readjudicate the appellant's 
claims for service connection for pain in 
her arches and swelling, spasms, and 
muscle tightness in her legs in light of 
any additional evidence obtained.  If the 
benefits sought are not granted to her 
satisfaction, send her and her attorney 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
his current appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of her until she is 
notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




